Exhibit 10.13

 

North Jersey Community Bank

 

2005 STOCK OPTION PLAN - A

 

Section 1. Purpose

 

The North Jersey Community Bank 2005 Stock Option Plan – A (the “Plan”) is
hereby established to foster and promote the long-term success of North Jersey
Community Bank (the “Bank”) and its shareholders by providing members of
management, including employees and management officials, with an equity
interest in the Bank. The Plan will assist the Bank in attracting and retaining
the highest quality of experienced persons to serve as Directors and in aligning
the interests of such persons more closely with the interests of the Bank’s
shareholders by encouraging such parties to maintain an equity interest in the
Bank.

 

Section 2. Definitions

 

Capitalized terms not specifically defined elsewhere herein shall have the
following meaning:

 

“Act” means the Securities Exchange Act of 1934, as amended from time to time,
and any rules and regulations promulgated thereunder.

 

“Bank” means North Jersey Community Bank and any present or future subsidiary or
parent corporations of North Jersey Community Bank (as defined in Section 424 of
the Code) or any successor to such corporations.

 

“Board” means the Board of Directors of the Bank.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the regulations promulgated thereunder.

 

“Common Stock” or “Stock” means the common stock, $5.00 per share par value, of
the Bank.

 

“Disability” shall mean, with respect to a Management Official who is an
employee, a permanent disability which qualifies as total disability under the
terms of the Bank’s Long-Term Disability Plans and, with respect to a Management
Official who is a non-employee member of the Board, permanent and total
disability which if the Management Official were an employee of the Bank would
be treated as a total disability under the term of the Bank’s long-term
disability plan for employees as in effect from time to time; provided, however,
with respect to a Participant who has been granted an Incentive Stock Option
such term shall have the meaning set forth in Section 422(c)(6) of the Code.

 

“Fair Market Value” means, with respect to shares of Common Stock, the fair
market value as determined by the Board in good faith and in a manner
established by the Board from time to time, taking into account such factors as
the Board shall deem relevant, including the book value of the Common Stock and,
to the extent there is an established trading market for the Common Stock, the
market value of the Common Stock.

 

“Incentive Stock Option” means an option to purchase shares of Common Stock
granted

 



to a Participant under the Plan which is intended to meet the requirements of
Section 422 of the Code.

 

“Management Official” means an employee of the Bank, a non-employee member of
the Board, a member of any advisory Board or any other service provider to the
Bank.

 

“Non-Qualified Stock Option” means an option to purchase shares of Common Stock
granted to a Participant under the Plan which is not intended to be an Incentive
Stock Option.

 

“Option” means an Incentive Stock Option or a Non-Qualified Stock Option granted
hereunder.

 

“Participant” means a Management Official selected by the Board to receive an
Option under the Plan.

 

“Plan” means the North Jersey Community Bank 2005 Stock Option Plan - A.

 

“Termination for Cause” means termination because of Participant’s intentional
failure to perform stated duties, personal dishonesty, willful violation of any
law, rule regulation (other than traffic violations or similar offenses) or
final cease and desist order issued by any regulatory agency having jurisdiction
over the Participant or the Bank.

 

Section 3. Administration

 

(a) The Plan shall be administered by the Board. Among other things, the Board
shall have authority, subject to the terms of the Plan, to grant Options, to
determine the individuals to whom and the time or times at which Options may be
granted, to determine whether such Options are to be Incentive Options or
Non-Qualified Stock Options (subject to the requirements of the Code, which
provide that only employees may receive Incentive Options and subject to the
limitation contained in Section 5 regarding the number of Non-Qualified Stock
Options which may be granted), to determine the terms and conditions of any
Option granted hereunder, including whether to impose any vesting period, and
the exercise price thereof, subject to the requirements of this Plan.

 

(b) Subject to the other provisions of the Plan, the Board shall have authority
to adopt, amend, alter and repeal such administrative rules, guidelines and
practices governing the operation of the Plan as it shall from time to time
consider advisable, to interpret the provisions of the Plan and any Option and
to decide all disputes arising in connection with the Plan. The Board may
correct any defect or supply any omission or reconcile any inconsistency in the
Plan or in any option agreement in the manner and to the extent it shall deem
appropriate to carry the Plan into effect, in its sole and absolute discretion.
The Board’s decision and interpretations shall be final and binding. Any action
of the Board with respect to the administration of the Plan shall be taken
pursuant to a majority vote or by the unanimous written consent of its members.

 

(c) The Board may employ such legal counsel, consultants and agents as it may
deem desirable for the administration of the Plan and may rely upon any opinion
received from any such counsel or consultant and any computation received from
any such consultant or agent.

-2-



Section 4. Eligibility and Participation

 

Management Officials of the Bank shall be eligible to participate in the Plan.
The Participants under the Plan shall be selected from time to time by the
Board, in its sole discretion, from among those eligible, and the Board shall
determine in its sole discretion the numbers of shares to be covered by the
Option or Options granted to each Participant. Options intended to qualify as
Incentive Stock Options shall be granted only to persons who are eligible to
receive such options under Section 422 of the Code; i.e., employees of the Bank.

 

Section 5. Shares of Stock Available for Options

 

(a) The maximum number of shares of Common Stock which may be issued and
purchased pursuant to Options granted under the Plan is 120,000, subject to the
adjustments as provided in Section 5 and Section 9, to the extent applicable. Of
this amount, the maximum number of shares which may be purchased pursuant to
Non-Qualified Options shall be 60,000, subject to the adjustments provided for
in this Section 5 and Section 9. If an Option granted under this Plan expires or
terminates before exercise or is forfeited for any reason, without a payment in
the form of Common Stock being granted to the Participant, the shares of Common
Stock subject to such Option, to the extent of such expiration, termination or
forfeiture, shall again be available for subsequent Option grant under Plan.

 

(b) In the event that any stock dividend, stock split, reverse stock split or
combination, extraordinary cash dividend, creation of a class of equity
securities, recapitalization, reclassification, reorganization, merger,
consolidation, split-up, spin-off, combination, exchange of shares, warrants or
rights offering to purchase Common Stock at a price substantially below Fair
Market Value, or other similar transaction affects the Common Stock such that an
adjustment is required in order to preserve the benefits or potential benefits
intended to be granted or made available under the Plan to Participants, the
Board shall proportionately and appropriately adjust equitably any or all of (i)
the maximum number and kind of shares of Common Stock in respect of which
Options may be granted under the Plan to Participants, (ii) the number and kind
of shares of Common Stock subject to outstanding Options held by Participants,
and (iii) the exercise price with respect to any Options held by Participants,
without changing the aggregate purchase price as to which such Options remain
exercisable, and if considered appropriate, the Board may make provision for a
cash payment with respect to any outstanding Options held by a Participant,
provided that no adjustment shall be made pursuant to this Section if such
adjustment would cause the Plan to fail to comply with Section 422 of the Code
with regard to any Incentive Stock Options granted hereunder or fail to comply
with the requirements of Rule 16b-3 under the Act or any successor or
replacement regulation. No fractional Shares shall be issued on account of any
such adjustment.

 

(c) Any adjustments under this Section will be made by the Board, whose
determination as to what adjustments, will be made and the extent thereof will
be final, binding and conclusive.

 

Section 6. Non-Qualified Stock Options

 

6.1 Grant of Non-Qualified Stock Options.

 

Subject to the provisions hereof, the Board may, from time to time, grant
Non-Qualified Stock Options to Participants upon such terms and conditions as
the Board may determine, and may grant

-3-



Non-Qualified Stock Options in exchange for and upon surrender of previously
granted Options under this Plan. Non-Qualified Stock Options granted under this
Plan are subject to the following terms and conditions:

 

(a) Price. The purchase price per share of Common Stock deliverable upon the
exercise of each Non-Qualified Stock Option shall be determined by the Board on
the date the option is granted. The purchase price shall not be less than one
hundred percent (100%) of the Fair Market Value of the Common Stock on the date
of grant or the par value of the Common Stock, whichever is greater. Shares may
be purchased only upon full payment of the purchase price.

 

(b) Terms of Options. The term during which each Non-Qualified Stock Option may
be exercised shall be determined by the Board, but in no event shall a
Non-Qualified Stock Option be exercisable in whole or in part more than ten (10)
years from the date of grant.

 

(c) Termination of Service. Except as provided herein, unless otherwise
determined by the Board, upon the termination of the service of a Participant
who is not an employee for any reason other than Disability, death or
Termination for Cause, the Participant’s Non-Qualified Stock Options shall be
exercisable only as to those shares which were immediately exercisable by the
participant at the date of termination and only for one (1) year from the date
of such termination. In the event of death or termination of service of a
Participant who is not an employee as a result of Disability of any Participant,
all Non-Qualified Stock Options held by the Participant, whether or not
exercisable at such time, shall be exercisable by the Participant or his legal
representatives or beneficiaries of the Participant for one (1) year from the
date of such termination. Upon the termination of the service of a Participant
who is a common law employee of the Bank for any reason other than Disability,
death or Termination for Cause, the Participant’s Non-Qualified Stock Options
shall be exercised only as to those shares which were immediately exercisable by
the Participant at the date of termination and only for a period of three months
following termination. In the event of death or termination of service of
Participant who is a common law employee of the Bank as a result of Disability
of any such Participant, all Non-Qualified Stock Options held by such
Participant, whether or not exercisable at such time, shall be exercisable by
the Participant or his legal representatives or beneficiaries of the Participant
for one year or such longer period as is determined by the Board following the
date of the Participant’s death or termination of service due to Disability,
provided and in no event shall the period extend beyond the expiration of the
Non-Qualified Stock Option term. Notwithstanding any other provisions set forth
herein to the contrary nor any provision contained in any agreement relating to
the award of an option, in the event of a Termination for Cause, all of the
Participant’s Non-Qualified Stock Options shall immediately expire upon such
Termination for Cause and shall not be exercisable, regardless of whether such
Non-Qualified Stock Options were vested.

 

(d) Transferability. Except as provided for hereunder, no Option granted under
the Plan shall be assignable or transferable by a Participant, and any attempted
disposition thereof shall be null and void and of no effect. A Participant may
transfer or assign an Option granted hereunder to an immediate family member or
trust or benefit plan established for the Participant or an immediate family
member. For terms of this provision, the term “immediate family member” means a
Participant’s spouse, parents and offspring. Nothing contained herein shall be
deemed to prevent transfers by will or by the applicable laws of descent and
distribution.

 

Section 7. Incentive Stock Options

-4-



7.1 Grant of Incentive Stock Options.

 

The Board may, from time to time, grant Incentive Stock Options to Management
Officials who are employees of the Bank. Incentive Stock Options granted
pursuant to the Plan shall be subject to the following terms and conditions:

 

(a) Price. The purchase price per share of Common Stock deliverable upon the
exercise of each Incentive Stock Option shall be not less than one hundred
percent (100%) of the Fair Market Value of the Common Stock on the date of grant
or the par value of the Common Stock, whichever is higher. However, if a
Participant owns stock possessing more than ten percent (10%) of the total
combined voting power of all classes of Common Stock, the purchase price per
share of Common Stock deliverable upon the exercise of each Incentive Stock
Option shall not be less than one hundred ten percent (110%) of the Fair Market
Value of the Common Stock on the date of grant or the par value of the Common
Stock, whichever is greater. Shares may be purchased only upon payment of the
full purchase price.

 

(b) Amounts of Options. Incentive Stock Options may be granted to any Management
Official who is an employee of the Bank in such amounts as determined by the
Board. In the case of an option intended to qualify as an Incentive Stock
Option, the aggregate Fair Market Value (determined as of the time the option
first becomes exercisable) of the Common Stock with respect to which Incentive
Stock Options granted are exercisable for the first time by the Participant
during any calendar year shall not exceed $100,000. The provisions of this
Section 7.1(b) shall be construed and applied in accordance with Section 422(d)
of the Code and the regulations, if any, promulgated thereunder. To the extent
an award is in excess of such limit, it shall be deemed a Non-Qualified Stock
Option. The Board shall have discretion to redesignate options granted as
Incentive Stock Options as Non-Qualified Options.

 

(c) Terms of Options. The term during which each Incentive Stock Option may be
exercised shall be determined by the Board, but in no event shall an Incentive
Stock Option be exercisable in whole or in part more than ten (10) years from
the date of grant. If at the time an Incentive Stock Option is granted to an
employee, the employee owns Common Stock representing more than ten percent
(10%) of the total combined voting power of the Bank (or, under Section 422(d)
of the Code, is deemed to own Common Stock representing more than ten percent
(10%) of the total combined voting power of all such classes of Common Stock, by
reason of the ownership of such classes of Common Stock, directly or indirectly,
by or for any brother, sister, spouse, ancestor or lineal descendent of such
employee, or by or for any corporation, partnership, estate or trust of which
such employee is a shareholder, partner or beneficiary), the Incentive Stock
Option granted to such employee shall not be exercisable after the expiration of
five years from the date of grant.

 

(d) Termination of Service. Except as provided in Section 7.1(e) hereof, upon
the termination of a Participant’s service for any reason other than Disability,
death or Termination for Cause, the Participant’s Incentive Stock Options which
are then exercisable at the date of termination may only be exercised by the
Participant for a period of three months following termination. Notwithstanding
any provisions set forth herein nor contained in any Agreement relating to an
award of an Option, in the event of Termination for Cause all rights under the
Participant’s Incentive Stock Options shall expire immediately upon termination,
and such Incentive Stock Options shall not be exercisable.

Unless otherwise determined by the Board, in the event of death or termination
of service as a result of Disability of any Participant, all Incentive Stock
Options held by such Participant, whether

-5-



or not exercisable at such time, shall be exercisable by the Participant or the
Participant’s legal representatives or beneficiaries of the Participant for one
year following the date of the participant’s death or termination of employment
as a result of Disability. In no event shall the exercise period extend beyond
the expiration of the Incentive Stock Option term.

 

(e) Transferability. No Incentive Option granted under the Plan shall be
assignable or transferable by a Participant, except pursuant to the laws of
descent and distribution, and any attempted distribution shall be null and void
and of no effect.

 

(f) Compliance with Code. The options granted under this Section 7 of the Plan
are intended to qualify as incentive stock options within the meaning of Section
422 of the Code, but the Bank makes no warranty as to the qualification of any
option as an incentive stock option within the meaning of Section 422 of the
Code. A Participant shall notify the Board in writing in the event that he
disposes of Common Stock acquired upon exercise of an Incentive Stock Option
within the two-year period following the date the Incentive Stock Option was
granted or within the one-year period following the date he received Common
Stock upon the exercise of an Incentive Stock Option and shall comply with any
other requirements imposed by the Bank in order to enable the Bank to secure the
related income tax deduction to which it will be entitled in such event under
the Code.

 

Section 8. Extension

 

The Board may, in its sole discretion, extend the dates during which all or any
particular Option or Options granted under the Plan may be exercised; provided,
however, that no such extension shall be permitted if it would cause Incentive
Stock Options issued under the Plan to fail to comply with Section 422 of the
Code.

 

Section 9. General Provisions Applicable to Options

 

(a) Each Option under the Plan shall be evidenced by a writing delivered to the
Participant specifying the terms and conditions thereof and containing such
other terms and conditions not inconsistent with the provisions of the Plan as
the Board considers necessary or advisable to achieve the purposes of the Plan
or comply with applicable tax and regulatory laws and accounting principles.

 

(b) Each Option may be granted alone, in addition to or in relation to any other
Option. The terms of each Option need not be identical, and the Board need not
treat Participants uniformly. Except as otherwise provided by the Plan or a
particular Option, any determination with respect to an Option may be made by
the Board at the time of grant or at any time thereafter.

 

(c) In the event of a consolidation, reorganization, merger or sale of all or
substantially all of the assets of the Bank, in each case in which outstanding
shares of Common Stock are exchanged for securities, cash or other property of
any other corporation or business entity or in the event of a liquidation of the
Bank, the Board will provide for any one or more of the following actions, as to
outstanding options: (i) provide that such options shall be assumed, or
equivalent options shall be substituted, by the acquiring or succeeding
corporation (or an affiliate thereof), provided that any such options
substituted for Incentive Stock Options shall meet the requirements of Section
424(a) of the Code, (ii) upon written notice to the Participants, provide that
all unexercised options will terminate immediately prior to the consummation of
such transaction unless exercised (to the extent then exercisable) by the
Participant within a specified period following the date of such notice, (iii)
in the

-6-



event of a merger under the terms of which holders of the Common Stock of the
Bank will receive upon consummation thereof a cash payment for each share
surrendered in the merger (the “Merger Price”), make or provide for a cash
payment to the Participants equal to the difference between (A) the Merger Price
times the number of shares of Common Stock subject to such outstanding Options
(to the extent then exercisable at prices not in excess of the Merger Price) and
(B) the aggregate exercise price of all such outstanding Options in exchange for
the termination of such Options, and (iv) provide that all or any outstanding
Options shall become exercisable in full immediately prior to such event.

 

(d) The Participant shall pay to the Bank, or make provision satisfactory to the
Board for payment of, any taxes required by law to be withheld in respect of
Options under the Plan no later than the date of the event creating the tax
liability. In the Board’s sole discretion, a Participant may elect to have such
tax obligations paid, in whole or in part, in shares of Common Stock, including
shares retained from the Option creating the tax obligation. For withholding tax
purposes, the value of the shares of Common Stock shall be the Fair Market Value
on the date the withholding obligation is incurred. The Bank may, to the extent
permitted by law, deduct any such tax obligations from any payment of any kind
otherwise due to the Participant.

 

(e) For purposes of the Plan, the following events shall not be deemed a
termination of service of a Participant:

 

(i) a transfer to the employment of the Bank from a subsidiary or from the Bank
to a subsidiary, or from one subsidiary to another, or

 

(ii) an approved leave of absence for military service or sickness, or for any
other purpose approved by the Bank, if the Participant’s right to reemployment
is guaranteed either by a statute or by contract or under the policy pursuant to
which the leave of absence was granted or if the Board otherwise so provides in
writing.

 

(f) The Board may at any time, and from time to time, amend, modify or terminate
the Plan or any outstanding Option held by a Participant, including substituting
therefore another Option of the same or a different type or changing the date of
exercise or realization, provided that the Participant’s consent to each action
shall be required unless the Board determines that the action, taking into
account any related action, would not materially and adversely affect the
Participant, and further provided that no amendment increasing the number of
shares subject to the Plan or decreasing the exercise price for any option
provided for under the Plan may be effectuated without the approval of the
shareholders of the Bank; provided, however, that no such amendment or
modification will be effective if such amendment or modification would cause the
Plan to fail to comply with the requirements of Rule 16b-3 under the Act or any
successor or replacement regulation.

 

Section 10. Miscellaneous

 

(a) No person shall have any claim or right to be granted an Option, and the
grant of an Option shall not be construed as giving a Participant the right to
continued employment or service on the Bank’s Board. The Bank expressly reserves
the right at any time to dismiss a Participant free from any liability or claim
under the Plan, except as expressly provided in the applicable Option.

 

(b) Nothing contained in the Plan shall prevent the Bank from adopting other or
additional compensation arrangements.

-7-



(c) Subject to the provisions of the applicable Option, no Participant shall
have any rights as a shareholder (including, without limitation, any rights to
receive dividends, or non-cash distributions with respect to such shares) with
respect to any shares of Common Stock to be distributed under the Plan until he
or she becomes the holder thereof.

 

(d) Notwithstanding anything to the contrary expressed in this Plan, any
provisions hereof that vary from or conflict with any applicable Federal or
State securities laws (including any regulations promulgated thereunder) shall
be deemed to be modified to conform to and comply with such laws.

 

(e) No member of the Board shall be liable for any action or determination taken
or granted in good faith with respect to this Plan nor shall any member of the
Board be liable for any agreement issued pursuant to this Plan or any grants
under it. Each member of the Board shall be indemnified by the Bank against any
losses incurred in such administration of the Plan, unless his action
constitutes serious and willful misconduct.

 

(f) This Plan shall become effective upon its approval by the holders of
two-thirds (2/3) of the Common Stock of the Bank entitled to vote and the
approval of the Plan by the Commissioner of the Department of Banking and
Insurance pursuant to Section 27.51 of the Banking Act of 1948, as amended.
Prior to such approval, Options may be granted under the Plan expressly subject
to such approval.

 

(g) Options may not be granted under the Plan more than ten (10) years after
approval of the Plan by the Bank’s Shareholders, but then outstanding Options
may extend beyond such date.

 

(h) To the extent that State laws shall not have been preempted by any laws of
the United States, the Plan shall be construed, regulated, interpreted and
administered according to the other laws of the State of New Jersey.

-8-